Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 1 of 15 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 Robert Quinnette,

             Plaintiff,                             Civil Action No: 1:21-cv-187

 v.

 Trans Union LLC and Quicken Loans,                 COMPLAINT AND
 LLC,                                               DEMAND FOR JURY TRIAL

            Defendants.


              COMPLAINT SEEKING DAMAGES FOR VIOLATIONS OF
                     THE FAIR CREDIT REPORTING ACT

                                        INTRODUCTION

1.    The United States Congress has found the banking system is dependent upon fair and accurate

      credit reporting. Inaccurate credit reports directly impair the efficiency of the banking system,

      and unfair credit reporting methods undermine the public confidence, which is essential to the

      continued functioning of the banking system. Congress enacted the Fair Credit Reporting Act,

      15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate reporting, promote efficiency

      in the banking system, and protect consumer privacy. The FCRA seeks to ensure consumer

      reporting agencies exercise their grave responsibilities with fairness, impartiality, and a respect

      for the consumer’s right to privacy because consumer reporting agencies have assumed such a

      vital role in assembling and evaluating consumer credit and other information on consumers.

      The FCRA also imposes duties on the sources that provide credit information to credit

      reporting agencies, called “furnishers.”




                                                   1
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 2 of 15 PageID #: 2




2.   The FCRA protects consumers through a tightly wound set of procedural protections from the

     material risk of harms that otherwise flow from inaccurate reporting. Thus, through the FCRA,

     Congress struck a balance between the credit industry’s desire to base credit decisions on

     accurate information, and consumers’ substantive right to protection from damage to

     reputation, shame, mortification, and the emotional distress that naturally follows from

     inaccurate reporting of a consumer’s fidelity to his or her financial obligations.

3.   Robert Quinnette (“Plaintiff”), by Plaintiff’s attorneys, brings this action to challenge the

     actions of Defendants Trans Union LLC (“TU”) and Quicken Loans, LLC (“Quicken”)

     (jointly as “Defendants”), with regard to erroneous reports of derogatory credit information

     and Defendants’ failure to properly investigate Plaintiff’s dispute.

4.   Defendants failed to properly investigate Plaintiff’s dispute, damaging Plaintiff’s

     creditworthiness.

5.   While many violations are described below with specificity, this Complaint alleges

     violations of the statute cited in its entirety.

6.   Unless otherwise stated, all the conduct engaged in by Defendants took place in Indiana.

7.   Defendants committed each of these violations knowingly, willfully, and intentionally, and

     Defendants did not maintain procedures reasonably adapted to avoid any such violation.

8.   Unless otherwise indicated, the use of Defendant’s names in this Complaint includes all

     agents, employees, officers, members, directors, heir, successors, assigns, principals,

     trustees, sureties, subrogees, representatives, and insurers of the Defendant named.

9.   Through this Complaint, Plaintiff does not allege that any state court judgment was entered

     against anyone in error, and Plaintiff does not seek to reverse or modify any judgment of

     any state court.



                                                   2
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 3 of 15 PageID #: 3




                                   JURISDICTION AND VENUE

10.   Jurisdiction of this Court arises under 28 U.S.C. § 1311 and pursuant to 15 U.S.C. § 1681

      et seq.

11.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant transacts

      business in this District and a substantial portion of the acts giving rise to this action

      occurred in this District.

12.   Plaintiff resides in this District.

                                            PARTIES

13.   Plaintiff is an adult individual and is “consumer” as that term is defined by 15 U.S.C. §

      1681a(c).

14.   Defendant TU is a business entity doing business in the Southern District of Indiana.

15.   Defendant TU’s registered agent address is: The Prentice-Hall Corporation System Inc., 135

      North Pennsylvania Street, Suite 1610, Indianapolis, IN, 46204.

16.   Defendant TU regularly assembles and/or evaluates consumer credit information for the

      purpose of furnishing consumer reports to third parties and use interstate commerce to prepare

      and/or furnish the reports. TU is a “consumer reporting agency” as that term is defined by 15

      U.S.C. §1681a(f).

17.   Defendant Quicken is an entity doing business in the Southern District of Indiana.

18.   Defendant Quicken’s registered agent address is: CT Corporation System, 334 North Senate

      Avenue, Indianapolis, IN, 46204.

19.   The creditor named herein, Quicken, is a furnisher of information as contemplated by 15

      U.S.C. § 1681s-2(b) that regularly and in the ordinary course of business furnishes

      information to a consumer credit reporting agency.



                                                3
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 4 of 15 PageID #: 4




20.   Unless otherwise indicated, the use of Defendants’ names in this Complaint includes all

      agents, employees, officers, members, directors, heirs, successors, assigns, principals,

      trustees, sureties, subrogees, representatives, and insurers of the named Defendant.

21.   Plaintiff is informed and believes and thereon alleges that all acts of corporate employees

      as hereinafter alleged were authorized or ratified by an officer, director or managing agent

      of the corporate employer.

22.   Plaintiff is informed and believes and, on that basis, alleges that at all times mentioned

      herein each Defendant was the principal, agent or employee and in acting as such principal

      or within the course and scope of such employment or agency, took some part in the acts

      and omissions hereinafter set forth by reason of which each respective Defendant is liable

      to Plaintiff or the relief prayed for herein.

                                   FACTUAL ALLEGATIONS

26.   On or about September 5, 2013, Plaintiff incurred a debt for a mortgage on his home (the

      “Debt”).

27.   Quicken acted as a servicer on the Debt and assigned it an account number beginning in

      8673 (the “Account”).

28.   On or about April 18, 2016, Plaintiff filed for Chapter 13 Bankruptcy in the United States

      Bankruptcy Court for the Southern District of Indiana. Plaintiff’s case was assigned Case

      Number 16-02856-JMC-13 (the “Bankruptcy”).

29.   Plaintiff’s obligations to Quicken were excluded from the Bankruptcy and Plaintiff

      continued to pay Quicken directly.

30.   Plaintiff performed his obligations to Quicken in accord with the original contractual terms of

      the Debt.



                                                  4
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 5 of 15 PageID #: 5




31.   Plaintiff’s bankruptcy was closed on July 21, 2020.

32.   It is illegal and inaccurate for Defendants to report any post-Bankruptcy derogatory

      collection information, which was inconsistent with the Orders entered by the Bankruptcy

      Court.

33.   However, Defendants either reported or caused to be reported inaccurate information after

      the Bankruptcy as discussed herein.

34.   Additionally, Defendants’ reporting of the Account was materially misleading.

35.   A “materially misleading” statement is concerned with omissions to credit entries, that in

      context create misperceptions about what otherwise may be factually accurate data. Gorman

      v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2009).

             The Impact of Inaccurate or Misleading Information on Consumer Reports

36.   A “Consumer Report”, as defined by 15 U.S.C. § 1681a(d)(1), impacts a consumer’s

      eligibility for:

      i.        credit or insurance to be used primarily for personal, family, or household purposes;

      ii.       employment purposes; or

      iii.      any other purpose authorized under section 1681b.

37.   As a result, the information held within a consumer report impacts not only a consumer’s

      credit worthiness, rating, and capacity, but also the character, general reputation, and

      personal characteristics of the consumer.

38.   A Federal Trade Commission study mandated by Congress on credit report accuracy (“FTC

      Study”) found that one in five consumers had an error on at least one of their three major

      credit reports (Equifax, Experian, and Trans Union), with some consumers experiencing

      inaccuracies       that   can   depress    credit   scores    by   over   100    points.   See



                                                   5
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 6 of 15 PageID #: 6




      https://www.ftc.gov/news-events/press-releases/2013/02/ftc-study-five-percent-

      consumers-had-errors-their-credit-reports.

39.   The FTC Study found that the types of errors on consumer reports could lead to consumers

      paying more for products such as auto loans and insurance. See https://www.ftc.gov/news-

      events/press-releases/2013/02/ftc-study-five-percent-consumers-had-errors-their-credit-

      reports.

                                         Credit Scoring

40.   The Fair Isaac Corporation credit risk scoring system, also known as “FICO”, is a

      ubiquitous credit scoring system and utilizes data reported by credit reporting agencies. See

      https://www.myfico.com/credit-education/credit-scores/ .

41.   Defendants’ inaccurate and/or materially misleading reporting has caused Plaintiff to suffer

      from reduced FICO credit scores.

42.   The Fair Isaac Corporation uses the data in consumer reports to calculate credit scores that

      it assigns to consumers.

43.   The term “credit score” is a numerical value or a categorization used to predict the

      likelihood     of      certain     credit       behaviors,    including      default.     See

      http://files.consumerfinance.gov/f/201210_cfpb_supervision-and-examination-manual-

      v2.pdf.

44.   FICO scores are calculated from credit data in a consumer’s credit report that are arranged in

      five main categories. Those categories are identified and weighted as follows: payment history

      accounts for 35% of a consumer’s FICO score; debt/amounts owed accounts for 30% of a

      consumer’s FICO score; age/length of credit history accounts for 15% of a consumer’s FICO

      score; new credit/recent inquiries accounts for 10% of a consumer’s FICO score; and mix of



                                                  6
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 7 of 15 PageID #: 7




      accounts/types of credit accounts for 10% of a consumer’s FICO score. See

      https://www.myfico.com/credit-education/whats-in-your-credit-score/.

45.   Payment history is typically weighted as the most important aspect of a consumer’s overall

      credit score because it shows how the consumer has managed their finances, including: any

      late payments, how long the consumer has been managing their accounts, when their last

      payments were made, and any recent charges. See, e.g., https://www.transunion.com/credit-

      score.

46.   A consumer’s credit score impacts that consumer’s cost of credit (e.g., interest rates, fees,

      etc.), availability of credit, ratings for insurance products, and even unsolicited credit offers,

      such as the opportunity to refinance a mortgage at a lower interest rate, extend financing

      periods, lower rate auto loans, and even zero-percent financing credit offers for in-store

      credit lines.

47.   Inaccurate or incorrect credit reporting often results in a lower FICO (and other credit

      scoring model) scores, thus creating higher costs of credit for the consumer, diminished

      opportunities, and less purchasing power.

48.   Here, incorrectly reporting Plaintiff’s Account as included in bankruptcy, with no balance

      or payment information on recent months—when the Account was in fact kept out of the

      Bankruptcy and was paid as agreed—adversely affects Plaintiff’s FICO score, as it excludes

      any recent positive payment history associated with the Account and it alters the age/length

      of credit history, and the mix of accounts/types.

49.   There is no established rule or threshold for classifying the significance of a credit score

      change as minor or major because the impact of a change in score is dependent on the

      current score; i.e., a one-point change in credit score that moves the consumer from one risk



                                                  7
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 8 of 15 PageID #: 8




      tier to the next may have a large impact on the consumer’s ability to receive credit, the type

      of credit, or rates of that credit that a consumer may receive.

50.   Consistent with the FTC Study, the Fair Isaac Corporation states that inaccurate or incorrect

      information    on    a   consumer’s     credit    report   can    hurt   their   score.   See

      https://www.myfico.com/credit-education/questions/fix-errors-on-credit-report/.

             TU and Quicken’s Reporting of the Account on the TU Credit Report

61.   In Plaintiff’s credit report from TU dated September 16, 2020 (the “TU Credit Report”), TU

      and Quicken failed to report accurate information regarding the Account.

62.   Plaintiff made all of his payments to Quicken on time and on a regular monthly basis.

63.   Due to the Account not being included in Plaintiff’s Bankruptcy, TU and Quicken should have

      reported all of Plaintiff’s recent payments in the payment history section of his Quicken

      tradeline.

64.   Instead, TU and Quicken omitted all payment data from May 2016 through June 2020.

65.   Plaintiff was denied all positive reporting of his payment history to Quicken as a result.

66.   It was inaccurate and/or materially misleading for TU and Quicken to report that the

      Account did not have any payment history from May 2016 through June 2020.

                      Plaintiff’s Dispute and Defendants’ Investigations

72.   On or after October 15, 2020, Plaintiff disputed TU’s reporting regarding the Account

      pursuant to 15 U.S.C. § 1681i by notifying TU, in writing, of the incorrect and/or materially

      misleading credit information.

73.   Specifically, Plaintiff sent a letter to TU requesting that TU and Quicken update his credit

      report to reflect his on-time payments to Quicken.

74.   Plaintiff explicitly noted that the Account was a direct pay, that Plaintiff made payments on

      time and directly to Quicken, and that the Account was not discharged in the Bankruptcy.

                                                 8
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 9 of 15 PageID #: 9




75.   TU was required to conduct an investigation into the Account on Plaintiff’s consumer report

      pursuant to 15 U.S.C. § 1681i.

76.   TU was required to send notice of Plaintiff’s dispute to Quicken, pursuant to 15 U.S.C. §

      1681i(a)(2).

77.   Upon information and belief, TU notified Quicken of Plaintiff’s dispute.

78.   Upon information and belief, Quicken received notice of Plaintiff’s dispute as to the reporting

      of the Account on the TU Credit Report.

79.   A reasonable investigation by TU would have indicated that it was reporting the Account

      inaccurately and/or in a materially misleading way on the TU Credit Report.

80.   TU failed to conduct a reasonable investigation despite notice of the inaccurate and/or

      materially misleading information on Plaintiff’s TU Credit Report from Plaintiff’s dispute

      letter to TU.

81.   A reasonable investigation by Quicken would have indicated that it was reporting the

      Account inaccurately and/or in a materially misleading way on Plaintiff’s TU Credit Report.

82.   Quicken failed to conduct a reasonable investigation despite receiving regular monthly

      payments from Plaintiff on the Account and receiving notice of the inaccurate and/or

      materially misleading information on Plaintiff’s TU Credit Report from Plaintiff’s dispute

      letter to TU.

83.   Instead, Quicken re-reported the Account inaccurately and/or in a materially misleading

      way to TU.

84.   TU re-reported the Account inaccurately and/or in a materially misleading way as well.




                                                 9
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 10 of 15 PageID #: 10




    TU and Quicken’s Continued Inaccurate and/or Materially Misleading Reporting of the
                            Account after Plaintiff’s Dispute

 104. On TU investigation results dated October 21, 2020 (“TU Investigation Results”), TU and

       Quicken failed to accurately report recent payment on the Account.

 105. Instead, on the TU Investigation Results, TU and Quicken made matters worse by

       inaccurately reporting that Quicken Account’s pay status was “Account Included in

       Bankruptcy”.

 106. TU and Quicken reported this inaccurate and/or materially misleading information despite

       Plaintiff’s notes to the contrary in his dispute that he made direct payments to Quicken and

       that the Account was not discharged in bankruptcy.

 107. TU and Quicken also inaccurately reported in the Remarks section of the tradeline:

       “CHAPTER 13 BANKRUPTCY” on the TU Investigation Results.

 108. TU and Quicken did not report any balance information or historical payment information

       on the Account in the TU Investigation Results.

 109. On a TU Credit Report dated November 3, 2020, the Account still reported that the Account

       was in a Chapter 13 Bankruptcy, had no balance information, or recent payment

       information.

 110. TU and Quicken’s reporting was inaccurate and/or materially misleading because the

       Account was not included in the Bankruptcy or discharged; rather, it was excluded from

       Plaintiff’s Bankruptcy and Plaintiff directly paid Quicken.

 111. Quicken’s failures were egregious in that Quicken received notice of the inaccurate

       reporting on the TU Credit Report and had received regular monthly payments from

       Plaintiff toward the Account, yet Quicken affirmed the inaccurate reporting of the Account




                                                10
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 11 of 15 PageID #: 11




       to TU and caused the Account to further report inaccurately and/or in a materially

       misleading way.

 112. TU’s failures were particularly noteworthy in that: (1) TU received notice of the inaccurate

       reporting on the TU Credit Report through Plaintiff’s dispute letter that explicitly noted that

       the Account was directly paid by Plaintiff and not discharged in the Bankruptcy, and (2) had

       access to Plaintiff’s publicly accessible Bankruptcy documents, yet TU caused the Account

       to further report inaccurately and/or in a materially misleading way.

                          Defendants’ Failures and Plaintiff’s Damages

 117. Reporting an account was "included in bankruptcy" has no meaningful difference from

       reporting that an account was “discharged in bankruptcy”—that is, the phrases are viewed

       as having the same meaning. See Diaz v. Trans Union, LLC, No. 1:18-cv-01341-DAD-

       EPG, 2019 U.S. Dist. LEXIS 95549, at *7 (E.D. Cal. June 5, 2019) (“Indeed, many courts

       considering this very issue have concluded that ‘[t]here is no meaningful difference between

       the phrase `included in bankruptcy' and the phrase ‘discharged in bankruptcy.’”)

       (citing Butler v. Equifax Info. Servs., LLC, No. 5:18-cv-02084-JGB-SHK (C.D. Cal. Apr. 3,

       2019); Smith v. Trans Union, LLC, No. 2:18-cv-13098-GCS-SDD (E.D. Mich. May 10,

       2019); Fleming v. Trans Union, LLC, No. 2:18-cv-9785-PA-PLA (C.D. Cal. March 8,

       2019).

 118. It is inaccurate and/or materially misleading to report an account was included in

       bankruptcy when the account was not included in a chapter 13 plan or discharged in

       bankruptcy.

 119. Reporting an account was included in bankruptcy is inaccurate and/or materially misleading

       when Plaintiff is in fact making direct payments on the account to the account holder.



                                                 11
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 12 of 15 PageID #: 12




 120. Failing to report positive payment history gives an inaccurate and/or materially misleading

        impression of a consumer’s credit history on an account.

 121. Reporting that an account was included in bankruptcy is detrimental to a consumer’s credit

        reputation.

 122. As evidenced by TU’s failure to report accurate information and actually add additional

        inaccurate information on Plaintiff’s Account despite receiving knowledge of the recent

        payments on the Account and non-bankruptcy status of the Account, as well as having access

        to Plaintiff’s publicly available bankruptcy information, TU failed to follow reasonable

        procedures to assure maximum possible accuracy of the information concerning the individual

        about whom the report relates as required by and in violation of 15 U.S.C. § 1681e(b).

 123. As evidenced by the inaccurate and/or materially misleading re-reporting after Plaintiff sent

        Defendants a detailed dispute identifying the inaccurate information related to Plaintiff’s

        Account, Defendants, upon receipt of Plaintiff’s dispute, failed to conduct an investigation

        or reinvestigation with respect to the disputed information as required by 15 U.S.C. § 1681i

        and/or 15 U.S.C. § 1681s-2(b).

 124. Defendants failed to review all relevant information provided by Plaintiff in the dispute to

        Defendants, as required by and in violation of 15 U.S.C. § 1681i and/or 15 U.S.C. § 1681s-

        2(b).

 125.   Due to Defendants’ failure to reasonably investigate, Defendants further failed to correct and

        update Plaintiff’s information as required by 15 U.S.C. § 1681i and/or 15 U.S.C. § 1681s-2(b),

        thereby causing continued reporting of inaccurate and/or materially misleading information in

        violation of 15 U.S.C. § 1681i and/or 15 U.S.C. § 1681s-2(b).




                                                  12
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 13 of 15 PageID #: 13




 126. Defendants’ continued inaccurate and/or materially misleading reporting on the Account in

       light of their knowledge of the actual error was willful. Plaintiff is, accordingly, eligible for

       statutory damages.

 127. Reckless disregard of a requirement of the FCRA qualifies as a willful violation of the

       FCRA within the meaning of § 1681n(a). See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47,

       71 (2007).

 128. Based upon Defendants’ knowledge of the active status of the Account and Quicken’s

       continued acceptance of Plaintiff’s payments during the Bankruptcy and after, even if

       Defendants could claim they did not willfully violate the FCRA, their conduct was at the

       very least done with reckless disregard of their obligations under 15 U.S.C. § 1681e(b),

       and/or 15 U.S.C. § 1681i, and/or 15 U.S.C. § 1681s-2(b).

 129. Defendants’ continued inaccurate and/or materially misleading reporting has caused

       Plaintiff to suffer actual damages, including, without limitation: fear of credit denials, out-

       of-pocket expenses in challenging Defendants’ inaccurate and/or materially misleading

       reporting, damage to Plaintiff’s creditworthiness, damage to Plaintiff’s credit reputation,

       and emotional distress.

 130. By reporting inaccurate and/or materially misleading account information, Defendants’ acts

       and omissions have resulted in the illegitimate suppression of Plaintiff’s FICO credit score

       and other credit rating model scores.

 131. The adverse effect on Plaintiff’s credit score places Plaintiff at the material risk of being

       denied credit or receiving less favorable credit terms than he otherwise would.

 132. Defendants’ actions and omissions have caused Plaintiff’s credit report to falsely indicate

       that the Account was included in bankruptcy and/or discharged in bankruptcy, thereby



                                                  13
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 14 of 15 PageID #: 14




        denying Plaintiff the positive effect of the reporting of his payments on the Account over

        the course of his Bankruptcy.

 133. Creating the false impression of the Account being discharged in Bankruptcy with months

        of no payment history creates a material risk that Plaintiff would be denied credit, receive

        less favorable credit treatment than Plaintiff otherwise would, or receive other unfavorable

        treatment than Plaintiff otherwise would, from any viewer of Plaintiff’s TU credit reports

        that is engaged in judgment-based lending.

 134. By reporting inaccurate and/or materially misleading account information after notice and

        confirmation of their errors, Defendants failed to take the appropriate measures as required

        under 15 U.S.C. § 1681i and/or 15 U.S.C. § 1681s-2(b).

                                   FIRST CAUSE OF ACTION
                                  The Fair Credit Reporting Act
                                  15 U.S.C. §1681 et seq. (FCRA)

 133. Plaintiff repeats, re-alleges, and incorporates by reference all above paragraphs.

 134. The foregoing acts and omissions constitute numerous and multiple violations of the FCRA.

 135. As a result of each and every negligent violation of the FCRA, Plaintiff is entitled to actual

        damages, pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable attorney’s fees and costs

        pursuant to 15 U.S.C. § 1681o(a)(2), from Defendants.

 136. As a result of each and every willful violation of the FCRA, Plaintiff is entitled to actual

        damages or statutory damages of not less than $100.00 and not more than $1,000.00, pursuant

        to 15 U.S.C. §1681n(a)(1)(A); punitive damages as the court may allow, pursuant to 15 U.S.C.

        §1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §1681n(a)(3)

        from Defendants.




                                                  14
Case 1:21-cv-00187-JPH-TAB Document 1 Filed 01/22/21 Page 15 of 15 PageID #: 15




                                 REQUEST FOR A JURY TRIAL

 137. Plaintiff is entitled to, and demands, a trial by jury.

                                      PRAYER FOR RELIEF

        Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the following relief

 against Defendants:

 1.     A declaratory judgment that Defendants’ actions as discussed herein are unlawful;

 2.     Plaintiff’s actual damages;

 3.     Statutory damages of not less than $100 and not more than $1,000.00 to Plaintiff, pursuant

        to 15 U.S.C. § 1681n(a)(1), against each Defendant;

 4.     Punitive damages against each Defendant, pursuant to 15 U.S.C. §1681n(a)(2);

 5.     An award of costs of litigation and reasonable attorneys’ fees against each Defendant,

        pursuant to 15 U.S.C. § 1681o(a)(2) or 15 U.S.C. § 1681n(a)(3); and

 6.     Any other relief the Court may deem just and proper.




 Dated: January 22, 2021
                                                       Respectfully Submitted,


                                                       By: /s/Richard J. Shea

                                                       Richard J. Shea, Esq., # 21396-53
                                                       Sawin & Shea, LLC.
                                                       Attorneys for Plaintiff
                                                       6100 N. Keystone Avenue, Suite 620
                                                       Indianapolis, IN 46220
                                                       Telephone: (317) 255-2600
                                                       Facsimile: (317) 255-2905
                                                       E-mail: rshea@sawinlaw.com




                                                  15
